Case 2:21-cv-00961-DDP-JPR Document 1-1 Filed 02/02/21 Page 1 of 6 Page ID #:18




             EXHIBIT 1
Refund Policy | Xsolla                                                                            https://xsolla.com/refundpolicy/en-us
               Case 2:21-cv-00961-DDP-JPR Document 1-1 Filed 02/02/21 Page 2 of 6 Page ID #:19




                                    REFUND POLICY (USA)
                   Welcome to Xsolla!

                   IMPORTANT: PLEASE READ THIS REFUND POLICY CAREFULLY BEFORE
                   DOWNLOADING OR INSTALLING THE SOFTWARE , AS AFFECTS YOUR LEGAL
                   RIGHTS AND OBLIGATIONS, INCLUDING BUT NOT LIMITED TO WAIVERS OF
                   RIGHTS, LIMITATION OF LIABILITY, AND YOUR INDEMNITY TO US.

                   The terms of this Refund policy govern the relationship between you (purchaser of the
                   Software) and one of the companies of the Xsolla group (hereinafter "Xsolla" or "us" or
                   "we") regarding your purchase of the Software. Which company of the Xsolla group of
                   companies is a party to this Refund policy, concluded with a specific user, depends on the
                   chosen method of payment. The name and legal address of the company from Xsolla
                   which is a party to the Refund policy will be shown on the checkout page after you choose
                   a payment method. In addition, the name and address of the relevant company will be
                   indicated in the receipt provided to the user after payment of the purchase.




                   Our Products
                   Xsolla provides you with a software which is delivered to you via Internet downloads only.
                   You can purchase the following Xsolla products: a) pre-order, b) subscription, c) access to
                   a game (via key or a registered game account), d) in-game currency, e) in-game item, f)
                   premium account (collectively the “Software”).




                   Delivery
                   We will start processing your order after your purchase has been approved. Orders are
                   typically processed instantly (but may take up to 2-5 days) to complete depending on your



1 of 6                                                                                                             1/28/2021, 1:24 PM
Refund Policy | Xsolla                                                                               https://xsolla.com/refundpolicy/en-us
               Case 2:21-cv-00961-DDP-JPR Document 1-1 Filed 02/02/21 Page 3 of 6 Page ID #:20

                   payment method. Once your order has been processed we will send you a confirmation
                   email (if possible) using the email address provided to us in your personal account or
                   submitted to us by the game.

                   This confirmation email will serve as your electronic purchase receipt and will contain
                   information about your purchase.




                   Fraud Prevention
                   We are attentive to any facts of fraud. We reserve the right to deny access to our servers if
                   we establish the fact of illegal use of our products, or any other action aimed at obtaining
                   the Software which the user is not entitled to claim. Please note that users whose
                   accounts are banned do not have the right to demand the return of purchased Software or
                   any other refund.




                   Returns and refunds procedure
                   We stand behind our Software and your satisfaction with them is important to us.
                   However, because the software is a digital good delivered via Internet we generally offer
                   no refunds.

                   We DO honor requests for the refund upon your request on the following reasons:

                         Software not received from Xsolla. In this case we recommend contacting our
                   Customer Support at https://help.xsolla.com/ with your payment ID. Claims for non-
                   delivery must be submitted to our Customer Support in writing within 3 business days from
                   the order placing date. Our Customer Support will reach out to the game developer and
                   verify the non-delivery of the Software. In case the Software was not delivered, a refund
                   will be provided or a credit for the Software will be offered. If the request for refund is
                   provided later, the Software will be considered received and (or) downloaded;

                         Pre-orders where no content has been delivered yet. In this case contact our
                   Customer Support at https://help.xsolla.com/ with your payment ID up to the day of
                   game release;

                         Purchase of in-game currency by mistake. In this case contact our Customer Support
                   at https://help.xsolla.com/ and a refund will be provided as long as the in-game currency
                   has not been redeemed;




2 of 6                                                                                                                1/28/2021, 1:24 PM
Refund Policy | Xsolla                                                                           https://xsolla.com/refundpolicy/en-us
               Case 2:21-cv-00961-DDP-JPR Document 1-1 Filed 02/02/21 Page 4 of 6 Page ID #:21

                         You accidentally made a duplicate purchase. In this case please contact our Customer
                   Support at https://help.xsolla.com/. A refund will be provided for the duplicate purchase
                   provided it has been made within 5 minutes of the last transaction for the same item as
                   long as this item has not been redeemed/used. Refund is not applicable for game access
                   keys, where a separate key is provided for every transaction;

                         You forgot to deactivate a subscription and were charged on a regular basis. A
                   refund will be provided for the first renewal as long as you have contacted our Customer
                   Support at https://help.xsolla.com/ within 48 hours after being debiting for the
                   subscription.

                         You have changed your mind or decided that the Software is no longer required
                   (cooling-off period). In case you have downloaded the Software, you must delete it and
                   confirm that you have done so on our request the manner provided for below. Certain
                   goods cannot be returned during the cooling-off period due to their nature, namely:
                   subscriptions (renewal, except in case of renewal by mistake as described above), in-
                   game items (skins, boosters), game access keys, in-game currency that was redeemed. If
                   you have any problems with these types of the Software, please contact our Customer
                   Support at https://help.xsolla.com/ within 3 business days of the date on which you
                   purchased the Software. We will do our best to resolve the problem.

                   The main thing you should know about your purchase is that by starting using any
                   Software before the 14 days expiration from the purchase date you acknowledge that you
                   will lose your right to change your mind and request a refund. For example, you have
                   purchased the Software, paid for it and received the link for the downloading, or an email
                   with the key for the access to a game, etc. If you start downloading the Software on your
                   computer or you have entered the key to receive the Software before the 14 days
                   expiration from the purchase date that means that you waive your right to cancel the
                   purchase.

                   We can accept and process the refund requests within 180 days after the purchase. No
                   refund requests will be accepted after this period of time.

                   The following reasons ARE NOT ACCEPTABLE for a refund request:

                         A purchased Software, wasn’t compatible with the an existing setup. Please note
                   that we do not bear any responsibility and therefore we do not satisfy any refund/return
                   /exchange requests based on the incompatibility of our Software with some third-party
                   software (plug-ins, add-ons, modules, search engines, scripts, extensions etc.) other than
                   those which are specified as compatible in a description available on the preview page of
                   each one. We don’t guarantee that the Software are fully compatible with any third-party
                   programs and we do not provide support for third-party applications;


3 of 6                                                                                                            1/28/2021, 1:24 PM
Refund Policy | Xsolla                                                                             https://xsolla.com/refundpolicy/en-us
               Case 2:21-cv-00961-DDP-JPR Document 1-1 Filed 02/02/21 Page 5 of 6 Page ID #:22

                         General statements that are not an actual complaint. For example, "not what I thought",
                   or "I can’t use this". If you do not understand how the Software works, please ask your
                   questions to our Customer Support at https://help.xsolla.com/. If you still do not
                   understand the nature of the Software you are about to purchase, please do not purchase
                   it;

                         Failure to take action on your Software if the last one has already been accessed.
                   For example, purchasing the Software, accessing it, but then refusing to use it, with the
                   comments such as "I changed my mind", "It is not what I want", etc. is not an acceptable
                   reason for a refund request. Please only purchase if you actually want to use the
                   Software;

                         A purchased Software didn’t function as expected. Although all the Software are
                   thoroughly tested before release, unexpected errors may occur. Such issues must be
                   reported directly to the vendor. Please be advised that the vendor can request
                   temporary access to your server to identify and fix the issue. A failure to provide such
                   access in a timely manner may result in a delayed resolution of the issue.

                   In some cases, Xsolla can solve the problem on its own, but only when we have direct
                   instructions from the vendor on the issue. Please contact our Customer Support at
                   https://help.xsolla.com/




                   Refund timelines
                   Refunds from Xsolla are performed using the payment method used to make the original
                   purchase. Refunds take different amounts of time depending on how you paid.
                   Usually a refund takes 2-10 days but may take up to 45 days for certain payment
                   methods.

                   Please note that not all payment systems which we cooperate with support refunds. In the
                   event that the payment system through which you have made the payment does not
                   support refunds, we will credit the refund amount to your Xsolla balance, which you can
                   apply to your next purchase.




                   Representations and warranties
                   Xsolla represents and warrants to you that we will take all action necessary to solve your
                   issue in good faith. All refund disputes will be investigated taking into account the



4 of 6                                                                                                              1/28/2021, 1:24 PM
Refund Policy | Xsolla                                                                             https://xsolla.com/refundpolicy/en-us
               Case 2:21-cv-00961-DDP-JPR Document 1-1 Filed 02/02/21 Page 6 of 6 Page ID #:23

                   legislation of your country.

                   Please note that Xsolla is not the developer of the Software and cannot affect the
                   Software quality or guarantee that it will meet any of your expectations. The Software is
                   provided “as is” and on an “as available” basis without warranty or condition of any kind.

                   When making your decision to purchase a pre-order of the video game, please be aware
                   that the Software developer, and not Xsolla, is solely responsible to complete the
                   development of the Software and to provide you with an operable version of the Software.

                   Any announcements, statements, and promises made by the Software developer in
                   regard to the Software, including but not limited to the contents, release date, accessibility
                   of the Software, are the developer's sole responsibility to carry out. You should be aware
                   of the possible risk that the Software developer may eventually fail to deliver the Software
                   in good quality or in time or may otherwise be unable to satisfy your expectations. All
                   claims and refund requests in such cases are to be filed to the Software developer
                   directly.




                   Enforcement
                   Xsolla’s obligations are subject to existing laws and legal process and Xsolla may comply
                   with law enforcement or regulatory requests or requirements notwithstanding any contrary
                   term.




                   Miscellaneous
                   You should accompany all your refund requests with detailed and grounded reasons why
                   you apply for a refund. Please make sure your request does not contradict our Refund
                   policy.
                   If you have any further questions or concerns related to our Refund policy, please feel free
                   to contact our Customer Support at https://help.xsolla.com/ for more information.




5 of 6                                                                                                              1/28/2021, 1:24 PM
